Orders unanimously reversed and matter remitted to Erie County Supreme Court for a hearing in accordance with the Memorandum. Memorandum: The petitioner alleges that his adjudication as a probation violator and the sentence imposed on such adjudication November 15, 1950 is void in that he was not represented by counsel or advised of his right to counsel. He further asserts that service of such sentence delayed the commencement of the term of imprisonment he is now serving on a subsequent conviction. Such allegations entitle him to a hearing and an opportunity to present evidentiary support for his contentions. (See People v. Hamilton, 26 A D 2d 134.) (Appeal from order of Supreme Court, Erie County, denying, without a hearing, motion to vacate a judgment of conviction for forgery, second degree, rendered June 30, 1950; also appeal from order denying motion for same relief following renewal of prior application.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.